            Case 1:21-cv-10986-ADB Document 27 Filed 09/01/21 Page 1 of 11



                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF MASSACHUSETTS

                                                      CIVIL ACTION NO.1:21-cv-10986


 JASMINE HUFFMAN, JUSTIN ACKERS,
 CAITLYN HALL, and BENJAMIN
 CHAMBERS-MAHER

                   Plaintiffs,

 v.

 CITY OF BOSTON, and MICHAEL BURKE,
 EDWARD JOSEPH NOLAN, and MICHAEL
 J. MCMANUS, in their individual capacities,

                   Defendants.


              CITY OF BOSTON’S MEMORANDUM OF LAW IN SUPPORT OF
              PARTIAL MOTION TO DISMISS FIRST AMENDED COMPLAINT
                        PURSUANT TO FED. R. CIV. P. 12(B)(6)


      I.      INTRODUCTION

           Defendant City of Boston (the “City”) respectfully moves this Honorable Court, pursuant

to Fed. R. Civ. P. 12(b)(6), to dismiss Count III of Plaintiffs’ First Amended Complaint

(“Complaint”). As grounds therefor, the City states that Count III (42 U.S.C. § 1983 Claim

Against Defendant City of Boston), even in its amended form, is insufficiently pleaded because it

sets forth conclusory allegations without any factual support and relies on isolated or unrelated

incidents that fail to establish that a custom or policy of the City was the moving force behind

Plaintiffs’ alleged injuries.




                                                                                                    1
           Case 1:21-cv-10986-ADB Document 27 Filed 09/01/21 Page 2 of 11




    II.      FACTS AND BACKGROUND 1

          Plaintiffs’ Complaint contains the following three causes of action: (1) 42 U.S.C. § 1983

Claim Against Defendants Burke, Nolan and McManus: Unreasonable Use of Force; (2) 42

U.S.C. § 1983 Claim Against Defendants Burke, Nolan and McManus: First Amendment

Violation; and (3) 42 U.S.C. § 1983 Claim Against Defendant City of Boston.

          As alleged in the amended Complaint, the Plaintiffs attended a protest in downtown

Boston on May 31, 2020. The three defendant police officers used unreasonable and excessive

force on the Plaintiffs. See Complaint, ¶¶ 121–126. The City is named as a defendant for its

“policies, customs and practices in handling protest demonstrations and allowing the use of

unreasonable and excessive force.” See id. at ¶¶ 4, 135. Specifically, the Plaintiffs allege that

the Boston Police Department (the “BPD”) “did not follow a proper plan for handling a protest at

the Boston Common, the officers were not properly supervised, and the had allowed a ‘blue

wall’ to exist, which prevented police officers from reporting misconduct by other officers and

tolerated use of unreasonable or excessive force.” Id. at ¶ 4. More detailed allegations against

the City are specified below.

                                         Failure to Supervise

          The Complaint alleges that at a similar protest held in Boston two days earlier, on May

29, 2020, Boston police officers were photographed “randomly spraying people with OC spray

and using unnecessary force on protesters,” including with fists and batons. See id. at ¶¶ 88–89.

According to the Complaint, an attorney filed a public records request for use of force reports or

use of defensive tactics reports from May 29, 2020, but the City responded on October 2, 2020,




1
  For the limited purposes of the instant motion, the City accepts the nonconclusory facts alleged
in the Complaint as true.
                                                                                                      2
         Case 1:21-cv-10986-ADB Document 27 Filed 09/01/21 Page 3 of 11




that it had no such records. See id. at ¶ 90. Use of force reports should be made and reviewed

by a supervisor promptly in order for the reports to be a meaningful tool for police supervision

and police accountability. Id. at ¶ 91. The Complaint alleges that although Boston Police

Department Rule 304 required a “thorough investigation of every incident in which a police

officer strikes someone with any object or an incapacitating agent,” this policy “has not been

followed for many years,” nor does the BPD “conduct a thorough investigation of use of force

reports even when a person has a physical injury.” See id. at ¶ 92. The Complaint asserts that

the BPD’s non-enforcement of the requirement that officers prepare a use of force report “sends

a message to officers that they can use force without being concerned that their actions will be

reviewed by their supervisors,” thereby “abdicat[ing] the BPD’s responsibility to supervise use

of force by its police officers” and “results in officers using unreasonable force on civilians.”

See id. at ¶¶ 93–94.

                                       Failure to Investigate

       The Complaint alleges that the City had a “policy or custom of indifference to

misconduct by Boston police officers by failing to properly investigate complaints of misconduct

and to discipline officers who used unreasonable or excessive force.” Id. at ¶ 110. According to

the Complaint, the City had a “policy or custom of tolerating a ‘code of silence’ or a ‘blue wall’

in which Boston police officers understood that they were not to report misconduct by fellow

police officers.” Id. at ¶ 111. Citing the “recently publicized scandals involving Commissioner

Dennis White and union president Patrick Rose,” the Complaint alleges that this policy existed in

the early 1990s. See id. at ¶ 112. According to the Complaint, “[b]oth of these officers were

investigated for serious misconduct (domestic abuse and sexual abuse of children, respectively)

in the 1990’s but officers protected them.” Id. The Complaint also alleges that in 1995, the



                                                                                                     3
         Case 1:21-cv-10986-ADB Document 27 Filed 09/01/21 Page 4 of 11




“blue wall” of silence prevented Boston police officers from truthfully reporting the beating of

Michael Cox, a Black undercover police officer, by other Boston police officers who did not

realize he was a fellow officer. Id. at ¶ 113.

       The Complaint alleges that on May 14, 2021, Acting Boston Mayor Kim Janey said that

“officers were intimidated into silence for fear of retaliation” during the 2021 investigation into

allegations against Commissioner White, and that “a blue wall of silence was confirmed by one

retired officer who said he received five phone calls directing him not to cooperate with this

investigation.” See id. at ¶ 114. The Complaint states that the independent investigator was

unsuccessful in her attempts to speak with several current or former members of the BPD. Id.

According to the Complaint, “because of this ‘blue wall’ police officers in Boston felt free to use

unreasonable and excessive force on protesters. They expected fellow officers would not report

their misconduct or intervene to prevent their misconduct. They knew that the police department

would accept the word of a police officer over the word of a civilian.” Id. at 115.

       In addition, the Complaint alleges that the BPD “developed a custom of making it

difficult for citizens to file complaints about the conduct of Boston police officers.” Id. at ¶ 116.

The Complaint states that the BPD’s review board found that there is “a strong perception that

citizens do not have easy access to filing complaints in supportive and non-intimidating

environments.” Id. at ¶ 116. According to the Complaint, this supposed custom is evident in the

way Plaintiff Caitlyn Hall was deterred from pursuing her complaint against officers. Id. The

latter claim is presumably a reference to the assertion that following the alleged incident of

excessive force involving Officer Edward Joseph Nolan, Hall called a general BPD number to

file an internal affairs complaint, but was told that she could only file a complaint in person, and

that this information “discouraged [Hall] from filing a complaint” because she did not want to go



                                                                                                      4
           Case 1:21-cv-10986-ADB Document 27 Filed 09/01/21 Page 5 of 11




to a police station. See id. at ¶¶ 66–67. In addition, plaintiffs Huffman and Chambers-Maher

filed internal affairs complaints against BPD after the alleged incidents of excessive force. See

id. at ¶¶ 46, 86. They were both interviewed by internal affairs shortly thereafter, but according

to the Complaint, “the questioning was designed to make [them] feel like [they were] at fault.”

See id.

          Finally, the Complaint alleges that the BPD “allowed a custom to develop among its

officers of failing to properly investigate [internal affairs] claims and failing to discipline officers

who used unreasonable force.” Id. at ¶ 117. Citing Cox v. Murphy, Civ. No. 12-11817, 2016

WL 4009978, at *10–11 (D. Mass. Feb. 12, 2016), the Complaint states that “BPD officers with

many complaints alleging use of unreasonable force were rarely disciplined for their use of

force.” See Complaint, ¶ 117. The Complaint specifies that the Internal Affairs Division of the

Boston Police Department “has, for many years, had a practice of delaying findings on

investigations of officer misconduct. Often investigations linger for one to two years, sometimes

even longer.” Id. at ¶ 118. As evidence of this “practice,” the Complaint alleges that Plaintiffs

Huffman and Chambers-Maher filed complaints shortly after the protest on May 31, 2020, but

BPD has not yet completed its investigations into these complaints. See id. at ¶ 119.

                                             Lack of Plan

          According to the Complaint, Police Commissioner William Gross knew that BPD

officers had struck non-violent protesters and “improperly and indiscriminately used OC spray

on protesters” on May 29. See id. at ¶ 95–97. Despite this knowledge, the commissioner did not

take steps to ensure that the BPD would have an appropriate plan” to deal with additional

demonstrations. See id. at ¶ 98. Citing multiple protests that took place on the Boston Common,

the Complaint states the BPD knew that “when there is cause for protest in Massachusetts, or



                                                                                                      5
           Case 1:21-cv-10986-ADB Document 27 Filed 09/01/21 Page 6 of 11




when it is a time of national protests, they can expect people will gather on the Boston

Common.” Id. at ¶¶ 99–100. The Complaint further alleges that City policymakers had a plan in

place for dealing with protests “long before May 31, 2020,” but claims that the City ignored

those plans for the protest on May 31, 2020. See id. at ¶ 103.

   III.      ARGUMENT

             A.      Standard of Review.

          A complaint or count therein must be dismissed where it fails to state a claim upon which

relief can be granted. See Fed. R. Civ. P. 12(b)(6). In considering a motion to dismiss, the Court

is obliged to accept the Plaintiffs’ well-pleaded facts as they appear, granting every reasonable

inference in their favor. See Cooperman v. Individual, Inc., 171 F.3d 43, 46 (1st Cir. 1999).

However, this tenet does not apply to legal conclusions. See Ashcroft v. Iqbal, 556 U.S. 662,

664 (2009). Mere recitals of the element of a cause of action, supported only by conclusory

statements, do not suffice. See id. (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 545

(2007)). “While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need

detailed factual allegations, plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to

relief’ requires more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action will not do.” Twombly, 550 U.S. at 545 (citations omitted). A plaintiff must set

forth in his complaint “factual allegations, either direct or inferential, regarding each material

element necessary to sustain recovery under some actionable legal theory.” Gooley v. Mobile

Oil Corp., 851 F.2d 513, 515 (1st Cir. 1988). “Although pleading standards are minimal, the

First Circuit requires more than conclusions or subjective characterizations.” Columbus v.

Biggio, 76 F. Supp. 2d 43, 52 (D. Mass. 1999) (citations and quotations omitted). A complaint

will not “suffice if it tenders naked assertion[s] devoid of further factual enhancement.”



                                                                                                       6
         Case 1:21-cv-10986-ADB Document 27 Filed 09/01/21 Page 7 of 11




Twombly, 550 U.S. at 557 (quotations omitted). “Despite the highly deferential reading which

we accord a litigant’s complaint under Rule 12(b)(6), we need not credit bald assertions,

periphrastic circumlocutions, unsubstantiated conclusions, or outright vituperation.” Martinez v.

Arrillaga-Belendez, 903 F.2d 49, 52 (1st Cir. 1990). As discussed below, Plaintiffs’ claims

against the City should be dismissed for failing to meet the Twombly pleading requirements.

           B.      Count III Must Be Dismissed Because the Plaintiffs Have Failed to
                   Properly Plead a 42 U.S.C. § 1983 Action Against the City.

       Count III must be dismissed because the Plaintiffs have failed to properly plead a 42

U.S.C. § 1983 action against the City. To plead municipal liability for a constitutional violation,

the plaintiffs must allege (1) an unconstitutional “policy or custom” of the City, and (2) that this

policy or custom was “the moving force” behind the alleged injury. See Board of County

Commissioners v. Brown, 520 U.S. 397, 403–405 (1997). A “municipality's failure to train or

supervise its police officers only becomes a basis for liability when ‘action pursuant to official

municipal policy of some nature caused a constitutional tort.’” Kennedy v. Town of Billerica,

617 F.3d 520, 531–532 (1st. Cir. 2010), quoting Monell v. Department of Social Services of City

of New York, 436 U.S. 658 (1978). Official municipal policy includes the decisions of a

government’s lawmakers, the acts of its policymaking officials, and practices so persistent and

widespread as to practically have the force of law.” Connick v. Thompson, 563 U.S. 51, 61

(2011). The Supreme Court, “concerned that municipal liability based on fault by the City might

collapse into de facto respondeat superior, has set a very high bar for assessing municipal

liability under Monell.” Young v. City of Providence ex rel. Napolitano, 404 F.3d 4, 26 (1st Cir.

2005). Furthermore, a plaintiff must show a persistent failure to supervise, investigate or

discipline that demonstrates the existence of a City custom or policy. Barker v. City of Boston,

795 F. Supp. 2d 117, 124 (D. Mass. 2011).

                                                                                                       7
         Case 1:21-cv-10986-ADB Document 27 Filed 09/01/21 Page 8 of 11




       The Plaintiffs’ failure to supervise claim is based on conclusory factual allegations that

do not satisfy the Monell standard. Although the Complaint alleges that police officers “were

photographed” using excessive and unreasonable force against protesters on May 29, 2020,

(Complaint, ¶ 88), it does not name any individuals that were subjected to such excessive force,

nor does it provide any additional facts to support these assertions. The statement that officers

were using excessive and unreasonable force is entirely conclusory – a bare assertion made by

Plaintiffs but not supported by factual details. Similarly, Plaintiffs do not provide any details or

examples to support their claim that the City has not followed its policy of investigating use of

force incidents “for many years” (Complaint, ¶ 92). Moreover, it is well-settled that municipal

liability does not attach if it is based solely on one specific incident in which the City failed to

discipline its employees. See City of Oklahoma City v. Tuttle, 471 U.S. 808, 823–824 (1985);

Santiago v. Fenton, 891 F.2d 373, 382 (1st Cir. 1989) (“[W]e cannot hold that the failure of a

police department to discipline in a specific instance is an adequate basis for municipal liability

under Monell”). The Plaintiffs’ failure to supervise claim rests on one night of civil unrest that

was experienced all over the country. The Complaint’s allegations about the use of force on

May 29, 2020, or the lack of excessive force reports filed afterward, does not demonstrate a

custom or policy on the part of the City. By contrast, in Cox v. Murphy, Civ. No. 12-11817,

2016 WL 4009978, at *10–11 (D. Mass. Feb. 12, 2016), a case cited in the Complaint, the

plaintiff in an excessive force suit presented evidence that the two defendant police officers had

at least fourteen citizen complaints and six lawsuits alleging excessive force between them.

       The Plaintiffs’ claims regarding BPD’s investigation into civilian complaints of police

misconduct are equally conclusory. The allegations that BPD “developed a custom of making it

difficult for citizens to file complaints about the conduct of Boston police officers” (Complaint,



                                                                                                       8
         Case 1:21-cv-10986-ADB Document 27 Filed 09/01/21 Page 9 of 11




¶ 116), or that it “had a practice of delaying findings on investigations of officer misconduct” (Id.

at ¶ 118), are nothing more than rote recitations of the basic elements of a municipal liability

claim that, without any specificity or factual support, are insufficient to plead a claim for

municipal liability under Section 1983. See Allen v. New York County Jail, 2003 WL 221842,

at *8 (D. Me. Jan. 30, 2003) (“Simply because the plaintiff has managed to say the magic words

‘custom’ and ‘policy’ does not mean that his complaint properly pleads municipal liability”).

The same is true of the allegation that the interviews conducted in response to the Plaintiffs’

internal affairs complaints were “designed to make [them] feel like [they were] at fault.” See

Complaint, ¶¶ 46, 86. Indeed, the fact that the Plaintiffs were interviewed by internal affairs

shortly after they filed their complaints is evidence that BPD took the complaints seriously.

Moreover, the claims that plaintiff Hall was told that she could only file a complaint in person

(Complaint, ¶¶ 66–67), or that the internal affairs complaints of plaintiffs Huffman and

Chambers-Maher are still pending (Complaint, ¶ 119) fall far short of demonstrating that BPD

has a policy or custom of preventing or delaying investigations into police misconduct. See

Tuttle, 471 U.S. at 823–824.

       The Plaintiffs’ claims regarding a “blue wall of silence” (Complaint, ¶¶ 110–115) fail to

satisfy the Monell standard because they merely string together disparate allegations that are

completely unrelated to the incidents of excessive force that are alleged to have taken place on

May 31, 2020. The allegations concerning Patrick Rose and Michael Cox stem from incidents

that happened more than twenty-five years ago and have no bearing on the issue of the BPD’s

response to a largescale protest. See Complaint, ¶¶ 112–113. Similarly, Mayor Janey’s

comments regarding the investigation into allegations against former police commissioner

Dennis White were made almost a year after the May 31, 2020, protest, in a matter that has



                                                                                                   9
        Case 1:21-cv-10986-ADB Document 27 Filed 09/01/21 Page 10 of 11




nothing to do with allegations of excessive use of force. See id. at ¶ 114. These allegations fail

to establish a Monell claim. Cf. Young, 404 F.3d at 29 (identified deficiency must be “closely

related to the ultimate injury”); Eason v. Alexis, 824 F.Supp.2d 236, 246 (D. Mass. 2011)

(evidence of citizen complaints against police officer were insufficient to establish Monell claim

in excessive force suit where none of the complaints had “anything to do with the kind of

constitutional violations alleged” in suit) (citing Maldonado-Denis v. Castillo-Rodriguez, 23

F.3d 576, 583 n.5 (1st Cir. 1994)). In addition, the Complaint’s equivocal reference to a finding

of the BPD’s “review board” (Complaint, ¶ 116) regarding the filing of internal affairs

complaints does not appear to have any relation to the May 31, 2020, protest. Conspicuously

absent from the Complaint is any allegation that the BPD maintained a culture of silence

regarding incidents of improper force in response to protests. Indeed, the Plaintiffs acknowledge

that Boston police “refrained from using improper force when policing other events . . . .” See

Complaint, ¶ 129. In any event, the Complaint’s reference to unrelated incidents does not

establish a policy or custom of the City of Boston, let alone a policy or custom that was “the

moving force” behind the Plaintiffs’ alleged injuries. See Brown, 520 U.S. at 403–405.

       Finally, the claim that municipal liability should attach because the BPD “did not follow

a proper plan for handling a protest at the Boston Common” (Complaint, ¶ 4), rests on a

contradiction. On the one hand, the Complaint avers that the police commissioner “did not take

steps to ensure that the BPD would have an appropriate plan” to deal with demonstrations after

the one on May 29, 2020, took place. See Complaint, ¶ 98. On the other hand, the Complaint

admits that City policymakers had a plan in place for dealing with protests “long before May 31,

2020,” but claims that the City ignored those plans. See id. at ¶¶ 102–103. Plaintiffs cannot

have it both ways. Further, any deviation from a previously developed plan on the night of May



                                                                                                  10
         Case 1:21-cv-10986-ADB Document 27 Filed 09/01/21 Page 11 of 11




31, 2020, amounted to a single incident that cannot give rise to municipal liability. See Tuttle,

471 U.S. at 823–824. The count against the City should be dismissed.

   IV.      CONCLUSION

         For the foregoing reasons, the defendant, City of Boston respectfully requests that this

Honorable Court dismiss Count Three of Plaintiffs’ Complaint, pursuant to Fed. R. Civ. P.

12(b)(6).

                                              Respectfully submitted,

                                              Defendant,
                                              City of Boston
                                              By its attorneys,

                                              Henry C. Luthin
                                              Corporation Counsel


                                              /s/ Randall Maas
                                              Erika Reis, BBO# 669930
                                              Senior Assistant Corporation Counsel
                                              Nieve Anjomi, BBO# 651212
                                              Senior Assistant Corporation Counsel
                                              Randall Maas, BBO # 684832
                                              City of Boston Law Department
                                              City Hall, Room 615
                                              Boston, MA 02201
                                              617-635-4034
                                              Erika.Reis@boston.gov
                                              Nieve.Anjomi@boston.gov
                                              Randall.Maas@boston.gov


                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the CM/ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing and
paper copies will be sent to those indicated as non-registered participants on September 1, 2021


 9/1/2021                                      /s/ Randall Maas
 Date                                          Randall Maas


                                                                                                    11
